MEMO OPINION
PER CURIAM:
Roy G. Crosby, Jr., an inmate of the Montana State Prison, forwarded to this Court a letter dated April 25, 1968, in which he argues with this Court as to its interpretation of the Mon*573tana statutory law discussed in our opinion rendered on November 14, 1966, in the ease of State of Montana v. Crosby, appearing in 148 Mont. 307, 420 P.2d 431. Petition for rehearing therein denied December 15, 1966. The matters referred to in the letter were formally presented to this Court by Crosby’s counsel upon his appeal and our determination thereof is set forth in our opinion.
Thereafter Crosby, appearing pro se, filed with this Court a petition for a writ of habeas corpus. The petition contains the matters referred to in his letter and in substance charges that his conviction was contrary to the facts and the law. The matters set forth in support of his contentions were before the Court upon the appeal referred to and consist of no more than again arguing the appeal.
In view of our decision which covers these matters again sought to be raised, we find no merit to the petition and it is hereby ordered that the writ sought be denied and the proceeding is dismissed.